NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
YERUCHAM STONE,
Petitioner.
Civil Action No. 19-17962 (MAS) (ZNQ)
Vv.
BRACHA LEIBOWITZ STONE, MEMORANDUM ORDER
Respondent.

 

 

This Memorandum Order addresses the remaining issues pending before the Court in this
matter. On September 12, 2019, Petitioner Yerucham Stone (“Petitioner”) filed a petition (the
Petition”) (ECF No. 1) for the return of his three minor children (the “Minor Children”) to Israel
pursuant to the 1980 Hague Convention on Civil Aspecis of International Child Abduction
(“Hague Convention”), implemented through the International Child Abduction Remedies Act
(“ICARA”), 22 U.S.C. § 9001 et seg. On September 19, 2019, Petitioner filed a Motion for an
Order to Show Cause and Temporary Restraining Order. (ECF No. 9.) On October 15, 2019.
Respondent Bracha Leibowitz Stone (“Respondent”) responded to the factual allegations of the
Petition, opposed the return of the Minor Children to Israel, and requested attorneys’ fees and
costs. (ECF No. 29.) The parties filed dueling motions for summary judgment on November 8,
2019. (ECF Nos. 48, 49.) The Court held an evidentiary hearing on November 26, 2019. (ECF
No. 61.) On December 12, 2019, having considered the testimony and the relevant submissions,
the Court denied the Petition. (ECF No. 66.) On December 20, 2019, the Court held a telephone

status conference with the parties, wherein Respondent’s counsel reiterated her request for
attorneys’ fees and costs. (Tr. 3:17-18,' ECF No. 69: see also Resp’t’s Jan. 16, 2020
Correspondence, ECF No. 70.) The Court addresses these outstanding issues in turn.

First, as to Petitioner’s Motion for an Order to Show Cause and Temporary Restraining
Order and the parties’ summary judgment motions, the Court finds that, because this dispute has
been fully adjudicated on the merits, these motions are moot.

Second, the Court considers Respondent’s request for attorneys’ fees and costs.
Respondent’s counsel argues that 42 U.S.C. § 11601, which implemented the Hague Convention,
permits the Court to award fees and costs to a successful respondent. (Tr. 4:17—21.) Although
§ 11601 may have originally implemented the Hague Convention, § 11601 has been superseded
by 22 U.S.C. § 9001 et seg. Under the statute, a court ordering the return of a child pursuant to the
statute “shall order the respondent to pay necessary expenses incurred by . . . petitioner, including
court costs [and] legal fees.” 22 U.S.C. § 9007(b)(3) (emphasis added). There is no provision,
however, by which a respondent is eligible to recover fees and costs from a petitioner. See id.
Moreover, other district courts have found that a prevailing respondent is not entitled to attorneys’
fees. See, e.g., White v. White, 893 F. Supp. 2d 755, 758 (E.D. Va. 2012) (noting that ICARA “does
not provide for fees to a prevailing respondent, and indeed, does not even mention prevailing
respondents”); Thompson vy. Gnirk, No. 12-220, 2012 WL 3598854, at *17 (D.N.H. Aug. 21, 2012)
(denying prevailing respondent’s request for attorneys’ fees because ICARA provides “no such

[fee-shifting] provision for a prevailing respondent”).

 

' Citations to the Rough Uncertified Transcript of the December 20, 2019 Telephone Conference
are denoted as “Tr.”

* The courts in the cited cases were interpreting 42 U.S.C. § 11607, which is the version of the
ICARA statute superseded by § 9007. The Court notes that the relevant language of the statutes is
virtually identical.
Furthermore, “[u]nder the American rule, each party normally must bear the burden of its
own legal expenses, including attorneys’ fees.” Wilkes Barre Hosp. Co., LLC v. Wyo. Valley
Nurses Ass’n Pasnap, 453 F. App’x 258, 261 (3d Cir. 2011) (quoting Mobil Oil Corp. v. Indep.
Oil Workers Union, 679 F.2d 299, 305 (3d Cir. 1982)). The Court finds no basis to depart from

this principle in the instant case. The Court, accordingly, denies Respondent’s request for an award
of fees and costs.
For the foregoing reasons, and for good cause shown,
IT IS on this 30th day of January, 2020, ORDERED that,
1. Petitioner’s Motion for an Order to Show Cause and Temporary Restraining
Order (ECF No. 9) is DENIED as MOOT.
2. Petitioner’s Motion for Summary Judgment (ECF No. 48) and Respondent’s
Motion for Summary Judgment (ECF No. 49) are DENIED as MOOT.

Respondent’s request for attorneys’ fees and costs is DENIED.

ua

4. The Clerk will close this matter.

s/ Michael A. Shipp
MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

2
